Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .\
DETAILED ACTION
This action is in response to Applicant’s amendment filed April 28, 2022 in reply to the First Office Action on the Merits mailed February 3, 2022. Claims 1, 14, 16, and 17 have been amended; claims 2-6, 15, 22-24, 26, and 27 have been canceled, and no claims have been newly added. Claims 9-11, 17-21, 25, 28, and 30-33 have been withdrawn. Claims 1, 7, 8, 12-14, 16, and 29 are under examination. 
Withdrawal of Prior Objection - Specification
The Cross-Reference to Related Applications Section has been satisfactorily amended to remove reference to a foreign patent document, and to remove the attempt to incorporate the foreign patent document into the specification. Therefore, the objection to the specification presented in the First Office Action on the Merits mailed February 3, 2022 is hereby withdrawn. 
Claim Objections
Claim 1 is objected to for improper status identification. The claim has been amended, and thus should properly be identified accordingly as “amended”, not “original”. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 8, 12-14, 16, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the following reasons:
1. Claim 1, as now amended, stipulates in a wherein clause that “the molar ratio of BHB to the monomers is about 1:1”. Prior to the recitation of this limitation the claim provides that the compound comprises a polymer “comprising monomers having weak base functional groups”. The claim never stipulates that each and every monomer of the said polymer must have weak base functional groups, and thus one of ordinary skill in the art would thus presume that while the polymer must contain e.g. at least two monomers having weak base functional groups, the polymer could also contain monomers not having weak base functional groups. Hence, one of ordinary skill in the art cannot definitively ascertain whether “the monomers” in the cited ratio are limited only to those monomers with weak base functional groups, or rather alternatively include all monomers including those with and those without weak base functional groups. 
2. Claim 1 recites “pKb”, i.e. a pKb of 4-10.5. Although one of ordinary skill in the art may perhaps be able to correctly guess what “pKb” represents, one of ordinary skill in the art should be able to definitively ascertain 100% of the time what the terms, acronyms, and symbols in the claim mean. Hence, Applicant is advised to define “pKb” by its formal name and then employ the acronym or symbol. 
Claim 14 contains various dotted lines and ovals, which render the claim indefinite. One of ordinary skill in the art cannot definitively ascertain how the various dotted lines circling and running around the figure further limit the figure or the complex being depicted. The claims should clearly set forth the metes and bounds of what Applicant regards as their invention. Moreover, the claims should stand alone to define the invention, and should not rely on the disclosure or the drawings to give them meaning. Applicant is advised to delete the figure or amend the figure into something more clear and definite. For example, is the very same structure without the various dotted lines patentably distinct? If not, then Applicant may simply delete the dotted lines.
Claim 16, which now depends directly from claim 1, stipulates in a wherein clause that the BHB concentration “in a solution is at least 1.0% (weight/volume)”. Claim 1 is directed merely to a compound only, and hence there is insufficient antecedent basis for the existence of any “solution” in the claim. Further, one of ordinary skill in the art cannot definitively ascertain whether the claims are directed to a compound or to a composition, specifically a solution, containing the compound, or rather whether claim 16 should be interpreted as a “product-by-process” claim limitation, i.e. the compound of claim 1 is made from a process that employs a solution containing at least 1 wt% BHB. 
Claims 2, 6-8, 12-16, and 29 are (also) indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103 (I and II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
I. Claims 1, 7, 8, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ganapathy et al. (U.S. Patent Application Pub. No. 2010/0137236), in view of Li et al. (Food Hydrocolloids. 2017; 62: 222-229).
II. Applicant Claims
Applicant’s elected subject matter is directed to a “compound” comprising β-hydroxybutyric acid (i.e. BHB) and carboxymethylcellulose at a 1:1 molar ratio; wherein the CMC has a molecular weight of 9-300 kDa.
I. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Ganapathy et al. disclose a pharmaceutical composition (e.g. solution) for oral administration comprising e.g. β-hydroxybutyric acid (i.e. BHB) attached to e.g. carboxymethylcellulose (i.e. CMC); wherein the CMC promotes uptake of the BMB active into the blood, so that the oral delivery of the BMB is most efficacious. 
Li et al. disclose lysozyme (i.e. Ly)-CMC complexes in solution, which are characterized by electrostatic bonds between Ly and CMC in a ratio of 1:1, and in which the CMC has a molecular weight of 250 kDa and degrees of substitution of 0.7-1.2; and more generally the key factors affecting CMC interactions with another charged species, including the degree of substitution and thus the surface charge available for electrostatic bonding, the molar ratio of CMC with the interacting electrolye species, and the salt concentration.
I. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Ganapathy et al. do not explicitly disclose that the CMC molecular weight is 9-300 kDa, that the molar ratio of BHB to the CMC monomer is 1:1, and that the “compound” has the structure shown in Figure 14. These deficiencies are cured by the teachings of Li et al. and the general knowledge of one of ordinary skill in the art. 
I. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Ganapathy et al. and Li et al., outlined supra, to devise Applicant’s presently claimed composition.
Ganapathy et al. disclose e.g. a pharmaceutical solution for oral administration comprising e.g. a BHB-CMC complex, in which BMB is attached to CMC; wherein the CMC promotes uptake of the BMB active into the blood, so that the oral delivery of the BMB is most efficacious. Since Li et al. disclose that CMC with a molecular weight of 250 kDa and a degree of substitution of 0.7-1.2 generally possess good solubility and transparency, and that Ly and CMC can form a stable Ly-CMC complex via electrostatic interactions when the Ly and CMC ratio is 1:1, one of ordinary skill in the art would thus be motivated to employ a CMC with a molecular weight of 250 kDa and a degree of substitution of 0.7-1.2 in the Ganapathy et al. composition, and a BMB to CMC molar ratio of 1:1, with the reasonable expectation that the resulting composition will contain a stable BMB-CMC complex, so that the oral delivery of the BMB is most efficacious. 
Hence, one of ordinary skill in the art would thus be motivated to employ a CMC in which 100% of the total residues are carboxymethyl glucose residues with at least one carboxymethyl group. Since the CMC employed has a MW 250 kDa, it must have a number of residues in the range of 2-1000. 
Moreover, one of ordinary skill in the art would understand the BMB-CMC complex of Ganapathy et al. to be characterized by electrostatic interactions between the BMB and the CMC. Since BMB has a negative charge, one of ordinary skill in the art would thus understand that the CMC of Ganapathy et al. must be e.g. the universally known and commonplace sodium carboxymethylcellulose (Na-CMC) and that the complex would thus have a structure resembling that shown in claim 14.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claims 16 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Millet (U.S. Patent Application Pub. No. 20170258745), in view of Ganapathy et al. (U.S. Patent Application Pub. No. 2010/0137236), and Li et al. (Food Hydrocolloids. 2017; 62: 222-229).
II. Applicant Claims
Applicant’s elected subject matter is directed to a composition (e.g. solution) comprising a “compound” comprising β-hydroxybutyric acid (i.e. BHB) and carboxymethylcellulose at a 1:1 molar ratio; wherein the BHB is present in solution in the amount of at least 1 wt%, and wherein the BHB is greater than 50% of the D-isomer. 
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Millet discloses a pharmaceutical composition (e.g. solution) for oral administration for fast delivery and absorption comprising β-hydroxybutyric acid (i.e. BHB); wherein the BHB is present in solution in the amount of e.g. at least 1 wt%, and wherein the BHB can be greater than 50% of the D-isomer. 
Ganapathy et al. disclose a pharmaceutical composition (e.g. solution) for oral administration comprising e.g. β-hydroxybutyric acid (i.e. BHB) attached to e.g. carboxymethylcellulose (i.e. CMC); wherein the CMC promotes uptake of the BMB active into the blood, so that the oral delivery of the BMB is most efficacious. 
Li et al. disclose lysozyme (i.e. Ly)-CMC complexes in solution, which are characterized by electrostatic bonds between Ly and CMC in a ratio of 1:1, and in which the CMC has a molecular weight of 250 kDa and degrees of substitution of 0.7-1.2; and more generally the key factors affecting CMC interactions with another charged species, including the degree of substitution and thus the surface charge available for electrostatic bonding, the molar ratio of CMC with the interacting electrolye species, and the salt concentration.
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Millet does not explicitly disclose that the composition contains carboxymethylcellulose (CMC), that the molar ratio of BHB to the CMC monomer is 1:1, and that the “compound” has the structure shown in Figure 14.. These deficiencies are cured by the teachings of Ganapathy et al. and Li et al.
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Millet,  Ganapathy et al., and Li et al., outlined supra, to devise Applicant’s presently claimed composition.
Millet discloses a pharmaceutical composition (e.g. solution) comprising β-hydroxybutyric acid (i.e. BHB); wherein the BHB is present in solution in the amount of e.g. at least 1 wt%, wherein the BHB can be greater than 50% of the D-isomer, and wherein the composition is for oral administration for fast delivery and absorption into the circulation. Since Ganapathy et al. disclose that CMC promotes the uptake of BMB into the circulation, so that the oral delivery of the BMB is most efficacious, when BMB is attached to the CMC; one of ordinary skill in the art would thus be motivated to include CMC in the Millet composition, such that a BMB-CMC composite is formed, with the reasonable expectation of success that the resulting composition can be orally administered for fast delivery and absorption into the circulation. Moreover, since Li et al. disclose that CMC with a molecular weight of 250 kDa and a degree of substitution of 0.7-1.2 generally possess good solubility and transparency, and that Ly and CMC can form a stable Ly-CMC complex via electrostatic interactions when the Ly and CMC ratio is 1:1, one of ordinary skill in the art would thus be motivated to employ a CMC with a molecular weight of 250 kDa and a degree of substitution of 0.7-1.2 in the Ganapathy et al. composition, and a BMB to CMC molar ratio of 1:1, with the reasonable expectation that the resulting composition will contain a stable BMB-CMC complex, so that the oral delivery of the BMB is most efficacious.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617